DETAILED ACTION
	Applicant’s response, filed 2 December 2020 has been entered.
	Claim(s) 1-20 are currently pending.  
The objection(s) to claim(s) 4, 10, and 13 has/have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive. 
Applicant asserts that the system of the Switkes reference simply generates an instantaneous alarm, warning, or alert to an operator of a vehicle should one or more conditions of the vehicle become "abnormal" during operation of the vehicle. 
Examiner disagrees. Switkes et al. discloses “Based on the collective data, brake condition is calculated at 1920. The result of the calculation can be displayed to the driver or the fleet manager (through the long range communication link), and can provide a warning or alert if the brake condition is abnormal. Additionally, if the truck is available for linking, the                  result of the calculation at step 1920 can be used to choose whether to link as part of a particular pair, shown at 1925. If a link is to be made, the calculation can be used to determine which truck of the pair should lead, 1930, or to adjust the gap or algorithm, 1935” (see [0088], emphasis added by Examiner) which clearly illustrated that the braking performance data is used for more than simply providing an instantaneous alarm when vehicle conditions become abnormal. 

	Examiner agrees, however Figure 10 is not relied upon to teach the vehicle response delay, Figure 10 illustrates that the system of Switkes et al. logs time data in relation to braking data, as figure 10 illustrates when both the leading and following vehicle activate their respective braking systems, and when both vehicle begin to decelerate. 
	Applicant asserts that the Kim reference was cited in the Office Action for an alleged teaching of determining a vehicle response delay during a deceleration based on a deceleration time interval, wherein the vehicle response delay comprises an amount of time during the deceleration to activate the braking system of an associated vehicle.
The Kim reference, however, does not teach, suggest or fairly disclose determining a vehicle response delay comprising an amount of time during a deceleration to activate a braking system of a vehicle. In contradistinction and as shown in the Figures of the Kim reference such as Figs. 3 and 4 for example, the plot of the ACTUAL DECELERATION curve begins immediately and together with the plot of the DECELERATION REQUIREMENT signal and, accordingly, there is no accounting for, description of, or disclosure of a vehicle response delay comprising an amount of time during a deceleration to activate a braking system of a vehicle. The teachings of Figs. 3 and 4 of the Kim reference do not address or acknowledge the existence of a response delay but 
	Examiner disagrees. Figures 3 and 4 of Kim illustrate “a deceleration delay time tsubLV delay” (see [0092], emphasis added by Examiner) wherein tsubLV delay measures the time difference between the actuation of the brakes (the deceleration requirement signal) and when the desired deceleration is realized (the actual deceleration matches the deceleration requirement). This teaching is analogous to the definition of “vehicle response delay” provided by Applicant in arguments dated 12 August 2020 “the Vehicle Response Delay is an input parameter that includes the time from when the brakes were actuated (by driver or electronic system) until the deceleration is realized” (see page 23 paragraph 3). 
Applicant asserts that the disclosure was objected to in the Office Action because of informalities alleged by the Examiner. In particular, the Examiner argued that paragraphs [0075], [0081], [0100], and [0116] of the specification appear to define the "vehicle response delay" as the amount of time that passes between the brake pedal being activated by a user and the braking system being activated, and that they also imply that the vehicle response delay is only monitored during stopping of the vehicle.
First, applicant respectfully submits that these paragraphs of the specification support applicant's earlier argument that in general and in accordance with the present 
Second, applicant respectfully submits that the vehicle response delay is monitored during stopping of the vehicle as well as during decelerations that don't necessarily end in a full stop of the vehicle. As a practical matter, all stops of a vehicle would necessarily include a deceleration, but not all decelerations end in a full stop. The example embodiments described in the specification do relate to full stop operations but these are only examples and the application is not limited to monitoring the vehicle response delay only during (full) stopping of the vehicle. In addition and as described in the specification including for example in the abstract, braking capabilities are dynamically learned or otherwise calculated or determined in each vehicle. The [act] of "stopping" is dynamic whether or not a full stop is attained.
The Examiner further argued in the Office Action that paragraphs [0046], [0107], [0109], [0111], and [0112] of the specification as well as Fig. 7 appear to define the vehicle response delay as a function of axle load, deceleration during braking, and brake pressure, and still further that these paragraphs appear to be in conflict with paragraphs [0020], [0075], [0081], [0100], and [0116] making the definition of "vehicle response delay" unclear.
Applicant respectfully submits that the vehicle response delay is a function of axle load, deceleration during braking, and brake pressure. It is also a function of the condition and style of the brake system of the vehicle, environments conditions such as moisture in the brake linings, age of the brake system, and many other parameters that are inherent in determining the time from when the brakes were actuated (by driver or 
Examiner disagrees. Paragraph [0020], [0075], [0081], [0100] and [0116] each define the vehicle response delay as vehicle and axle load data combined with “the time from brake apply to when the vehicle decelerates”, which one of ordinary skill in the art would interpret as the time delay between the brake actuation by an operator and the beginning of vehicle deceleration; whereas paragraphs [0046], [0107], [0109], [0111], [0112] describe the vehicle response delay as a function of “stopping time”, or “the time that is required to stop”,  which one of ordinary skill in the art would interpret as the total time from brake application to when the vehicle comes to a complete stop, or stated another way the time from when the operator actuates the brake to the time when the vehicles velocity reaches zero; additionally Applicant’s response dated 12 August 2020 (as well as the argument above) defines the vehicle response delay as “an input parameter [that] includes the time from when the brakes were actuated (by driver or electronic system) until the deceleration is realized”, which one of ordinary skill in the art would interpret as the time between brake actuation and the time that the desired deceleration is achieved, or alternatively as the time between brake actuation and the time that the desired velocity is achieved.
Applicant asserts that the Examiner argued in the Office Action that selected paragraphs of the specification refer to the vehicle response delay alternatively as 
Examiner agrees. 
	Applicant asserts that claims 1 and 14 were rejected in the Office Action as being indefinite. The Examiner considered the definition of the term "response delay" to be unclear from the specification, rendering claims 1 and 14 indefinite. In addition and for purposes of compact prosecution, the Examiner adopted a definition of the term "response delay" as being an "amount of time that passes between the operator applying force to a brake pedal and the end of deceleration of the vehicle." Applicant respectfully submits that the Examiner's definition is incorrect and is itself confusing. In particular, the meaning of "end of deceleration" is unclear to the applicant. An "end" of deceleration would imply that the vehicle is no longer decelerating. However, a vehicle can be decelerating at 0m/s^2 while travelling on a roadway at 75 miles per hour, as well as when the vehicle is at a full stop or parked.
	Examiner disagrees. The commonly accepted definition of deceleration is a negative change in the vehicle speed over time (scalar), or a non-zero acceleration (change in velocity with respect to time) in a direction opposite the direction of travel (vector). 
	Applicant asserts that the specification describes and supports a more clear definition of response delay to be: the amount of time that passes between the vehicle control system receiving a deceleration command signal such as when for example an operator applies force to a brake pedal, and the desired deceleration of the vehicle being 
	Examiner disagrees and suggests that Applicant amend the specification to make clear that this definition of vehicle response delay is the correct interpretation, given Examiner’s response to the arguments made above.   
	Applicant asserts that Switkes was cited in the Office Action for an alleged teaching of a system for determining a braking capability of a vehicle using vehicle brake and speed sensors. The Office Action relies on paragraph [0088] of the Switkes reference whereat it is disclosed:
FIG. 19 illustrates yet another safety feature implemented in some embodiments of the invention. Braking is a key safety feature for trucks operating either in linked mode or independently. The ability to determine brake condition while underway is of significant value, and can be accomplished by the method shown in FIG. 19. In particular, while the vehicle is moving, the driver applies the brakes at 1900. The vehicle control unit 1300 samples the input from the vehicle sensor to (1) detect deceleration, shown at 1905; (2) detect wheel slip(s), shown at 1910; and, (3) detect brake air pressure, shown at 1915. Based on the collective data, brake condition is calculated at 1920. The result of the calculation can be displayed to the driver or the fleet manager (through the long range communication link), and can provide a warning or alert if the brake condition is abnormal. Additionally, if the truck is available for linking, the result of the calculation at step 1920 can be used to choose whether to link as part of a particular pair, shown at 1925. If a link is to be made, the calculation can be used to determine which truck of the pair should lead, 1930, or to adjust the gap or algorithm, 1935.


Examiner disagrees. Please see underlined portion of paragraph [0088] of Switkes et al. above. Although Switkes et al. does disclose a system which is capable of providing a warning or alert when brake condition becomes abnormal the disclosure as a whole is directed to “Systems and methods for coordinating and controlling vehicles” (see abstract) through “active vehicle monitoring and control” (see [0009]).
Applicant asserts that Fig. 10 of the Switkes reference alludes to a "delay," but his delay is not the vehicle response delay (RD) of the present application because in Switkes the delay is a result of communication of a brake command from a first vehicle to a second vehicle as described at paragraph [0063] of Switkes for example, whereas in the present application the vehicle response delay (RD) comprises a first amount of time during the first deceleration to activate the braking system of a single associated vehicle.
Examiner agrees, however Figure 10 is not relied upon to teach the vehicle response delay, Figure 10 illustrates that the system of Switkes et al. logs time data in relation to braking data, as figure 10 illustrates when both the leading and following vehicle activate their respective braking systems, and when both vehicle begin to decelerate.
	Applicant asserts that further in contradistinction to the Switkes reference and in the present application, the braking capabilities are dynamically learned or otherwise calculated or determined and may be used by the vehicle collecting the data and/or shared between vehicles of a platoon. The platoon may be reorganized based on 
In addition, the Kim reference was cited in the Office Action for an alleged teaching of determining a vehicle response delay during a deceleration based on a deceleration time interval, wherein the vehicle response delay comprises an amount of time during the deceleration to activate the braking system of an associated vehicle.
The Kim reference, however, does not teach, suggest or fairly disclose determining a vehicle response delay comprising an amount of time during a deceleration to activate a braking system of a vehicle. In contradistinction and as shown in in the Figures of the Kim reference such as Figs. 3 and 4 for example, the plot of the ACTUAL DECELERATION curve begins immediately and together with the plot of the DECELERATION REQUIREMENT signal and, accordingly, there is no accounting for, description of, or disclosure of a vehicle response delay comprising an amount of time during a deceleration to activate a braking system of a vehicle. The teaching of Figs. 3 and 4 of the Kim reference does not address or acknowledge the existence of a response delay but instead describes a deceleration delay time which is describes as being a 
Examiner disagrees. Kim Figure 3 illustrates “a deceleration delay time tsubLv delay of the leading vehicle LV” wherein there is a delay between a demand for deceleration (deceleration requirement), and the system achieving the desired amount of deceleration (actual acceleration).
	Applicant asserts that the specification describes and supports a more clear definition of response delay to be: the amount of time that passes between the vehicle control system receiving a deceleration command signal such as when for example an operator applies force to a brake pedal, and the desired deceleration of the vehicle being achieved. A first component of the response delay includes the amount of time that passes between the vehicle control system receiving the deceleration command signal such as from the operator applying force to the brake pedal, and the activation of the braking system of the vehicle. A second component of the response delay includes the amount of time that passes between the activation of the braking system of the vehicle and the vehicle reaching or realizing the desired deceleration. It is to be appreciated that the vehicle need not necessarily come to a complete stop (speed = 0) during the deceleration when determining the response delay. For example, a vehicle may be travelling on a highway at 75 mph and not be decelerating (0m/s^2) when a deceleration command signal is received by the vehicle control system such as for a 

	Examiner disagrees and suggests that Applicant amend the specification to make clear that this definition of vehicle response delay is the correct interpretation, given Examiner’s response to the arguments made above.
	It is to further be appreciated that, in the claims, the feature of the logic determining a vehicle response delay during a first deceleration based on a deceleration time interval, wherein the vehicle response delay comprises an amount of time during first deceleration to activate the braking system of the vehicle does not necessarily exclude the amount of time that passes between the activation of the braking system of the vehicle and the vehicle reaching or realizing the desired deceleration.
	Examiner agrees, however the current claim language does fail to particularly point and distinctly claim the subject matter which the inventor regards as the invention, as outlined in Applicant’s response above, the vehicle response delay consisting of a first component and a second component. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0020] discloses: "during every vehicle stop, the vehicle and axle loads together with information on the time from brake apply to when the vehicle decelerates is monitored and entered as a data point defining the vehicle response delay."
Paragraph [0075] recites: "the time from brake apply to when the vehicle decelerates is monitored during every stop of the vehicle. This information together with information regarding the vehicle and axle loads during every stop is entered or otherwise used as a data point defining the vehicle response delay."
	Paragraphs [0081] and [0100] recite: "during every stop the time from brake apply to when the vehicle decelerates could be monitored and entered as a data point defining the vehicle response delay" 
Paragraph [0116] recites: "knowing the vehicle and axle loads, during every stop the time from brake apply to when the vehicle decelerates could be monitored Figs 4a-4c and entered as a data point defining the vehicle response delay Fig. 5)."
The above passages appear to define the "vehicle response delay" as the amount of time that passes between the brake pedal being activated by a user, and the braking system being activated. 
Paragraphs [0046] and [0107] recite: "Fig. 7 is a flow diagram showing a method of monitoring a response delay parameter of the vehicle"
"for each deceleration process that is executed by the operator of the vehicle, the system of the example embodiment determines by performing a single loop of the method 700 as a first set of parameters: the vehicle load, the time that is required to stop for the load, the brake pressure required to stop the vehicle within the time for the given load, and the vehicle response delay RD"
Paragraph [0111] recites: "In step 740 the method 700 of monitoring the response delay parameter of the vehicle 20 determines the overall stopping time for the determined axle load AL_n as ST_n = T2_n - T1_n. The values are stored at step 750 in the memory device 240, the values including the determined axle load AL_n, the time at which the stop is initiated T1_n, the time at which the stop is completed is T2_n, and the overall stopping time ST- n for the determined axle load AL- n." 
Paragraph [0112] recites: "the vehicle response delay RD is calculated in step 760 based on the determined axle load AL_n, the time at which the stop is initiated T1_n, the time at which the stop is completed is T2_n, and the overall stopping time ST_n." 
The above passages as well as Fig. 7 appear to define the vehicle response delay as a function of axle load, deceleration during braking, and brake pressure, in conflict with paragraphs [0020], [0075], [0081], [0100], and [0116]; making it unclear the definition of "vehicle response delay". 
Arguments made in the reply dated 2 December 2020 recite: "A first component of the response delay includes the amount of time that passes between the vehicle control system receiving the deceleration command signal such as from the operator applying force to the brake pedal, and the activation of the braking system of the vehicle. A second component of the response delay includes the amount of time that passes between the activation of the braking system of the vehicle and the vehicle reaching or realizing the desired deceleration", Examiner recommends Applicant amend the specification and claims to make clear that this is the definition and correct interpretation of vehicle response delay. 
Appropriate corrections are required.
Claim Rejections -35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 as amended recite: "wherein the first vehicle response delay comprises a first amount of time during the first deceleration to activate the braking system of the associated following vehicle", or similar. The definition of the term "response delay" is not defined by the language of the claim, and is unclear from the specification, rendering the claim indefinite. For the purpose of compact prosecution examiner interprets the term "vehicle response delay" as the amount of time that passes between the operator applying force to a brake pedal and the braking system achieving the desired amount of deceleration, based on the arguments made in Applicant’s response dated 2 December 2020.
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Switkes et al. (US 2016/0054735) modified by Kim (US 2019/0171226).
	In regard to claim 1: Switkes et al. discloses a vehicle control system (see figures 10 and 19) comprising: a platoon control unit configured to be disposed in an associated following vehicle of a set of platooning vehicles comprising the associated following vehicle and an associated leading vehicle cooperatively travelling as a platoon along and associated roadway. (see figure 10, [0045]), the platoon control unit comprising: a processor (see figure 10, [0045]); a non-transient memory device operatively coupled with the processor; and logic stored in the non-transient memory and executable by the processor (see figure 10 and [0089]) to determine a dynamic braking capability of the associated following vehicle (see [0088]); a vehicle speed sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see [0049]), the vehicle speed sensor (see [0049], [0089]); a vehicle brake pressure sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle, the vehicle brake sensor being operable to: sense brake activation pressure of a braking system of the associated following vehicle (see [0088]); and generate brake pressure data representative of the sensed brake activation pressure of the associated following vehicle (see [0049]); a timer operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see Fig. 10 and [0088]), the timer being operable to: generate timer interval data representative of a time difference between an initiation time of a selected braking event and a termination time of the selected braking event (see Fig. 10 and [ 0088]), wherein the logic of the platoon control unit is executable by the processor to: determine a first vehicle braking sensitivity during a first deceleration of the associated following vehicle based on: a first initial speed of the associated following vehicle at a first initiation time of the first deceleration determined based on the speed data generated by the vehicle speed sensor at the first initiation time of the first deceleration; a first brake activation pressure of the braking system of the associated following vehicle determined based on the brake pressure data generated by the vehicle brake pressure sensor during the first deceleration; a first termination speed of the associated following vehicle at a first termination time of the first deceleration determined based on the speed data generated by the vehicle speed sensor at the first termination time of the first deceleration; and a first deceleration time interval determined based on a first time difference between the first initiation time and the first termination time of the first deceleration based on first (see Fig. 19 and [0088], [0089], [0090]); determine a second vehicle braking sensitivity during a second deceleration of the associated following vehicle based on: a second initial speed of the associated following vehicle at a second initiation time of the second deceleration determined based on the speed data generated by the vehicle speed sensor at the second initiation time of the second deceleration; a second brake activation pressure of the braking system of the associated following vehicle determined based on the brake pressure data generated by the vehicle brake pressure sensor during the second deceleration; a second termination speed of the associated following vehicle at a second termination time of the second deceleration determined based on the speed data generated by the vehicle speed sensor at the second termination time of the second deceleration; and a second deceleration time interval determined based on a second time difference between the second initiation time and the second termination time of the second deceleration based on second timer interval data generated by the timer representative of a time difference between the second initiation and termination times of the second deceleration (see Fig. 19 and [0088], [0089], [0090]); Switkes et al. does not disclose determine a first vehicle response delay during the first deceleration based on the first deceleration time interval, wherein the first vehicle response delay comprises a first amount of time during the first deceleration to activate the braking system of the associated following vehicle: determine a second vehicle response delay during the second deceleration based on the second deceleration time interval, wherein the second vehicle response delay comprises a second amount of time during the second deceleration to activate the braking system of the associated following however Switkes et al. does disclose "A variety of measured data 2000 A-n, including vehicle speed ... historical data, braking information ... are provided to the central server or the onboard system" (see [0089]) and "Data from the vehicles can provide specific information on best practices for a variety of aspects of driving ... ", Kim teaches determine a first vehicle response delay during the first deceleration based on the first deceleration time interval, wherein the first vehicle response delay comprises a first amount of time during the first deceleration to activate the braking system of the associated following vehicle (see Fig. 3 and [0074]): determine a second vehicle response delay during the second deceleration based on the second deceleration time interval, wherein the second vehicle response delay comprises a second amount of time during the second deceleration to activate the braking system of the associated following vehicle (see Fig. 3 and [0076]): generate first braking quality data in accordance with a predetermined combination of the first and second vehicle stopping response delays and the first and second vehicle braking sensitivities, the first braking quality data being representative of the dynamic braking capability of the associated following vehicle (see [0091]). It would have been obvious to one of ordinary skill in the art the time to combine the teachings of Kim to the disclosure of Switkes et al. as suggested by Switkes et al. using braking data, historical data, and other factors to determine linking availability, vehicle order, and desired gap, as well as other best practices, as Kim measures, stores, and analyses braking data to determine brake effectiveness over time, which would have been appropriate data providing specific information on best practices, such as mechanical consideration, and specifically brake condition as taught by Switkes et al. (see [0088],
[0089], and [0090]); further, specific motivation for the combination can be found in Switkes et al. [0088]: "The ability to determine brake condition while underway is of significant value".
	In regard to claim 2: Switkes et al. modified teaches the vehicle control system according to claim 1, further comprising: a vehicle load sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see Switkes et al. [0061]), the vehicle load sensor being operable to: sense a weight of a load being carried by the associated following vehicle (see [ 0061]); and generate load data representative of the load being carried by the associated following vehicle (see [0061]).
In regard to claim 3: Switkes et al. modified teaches the vehicle control system according to claim 2, wherein the logic of the platoon control unit is executable by the processor to: generate the first braking quality data in accordance with a predetermined combination of the first and second vehicle response delays and the first and second vehicle braking sensitivities, and the load data (see Kim [0073], [0075], and Switkes et al [0089]).
In regard to claim 4: Switkes et al. modified teaches the vehicle control system according to claim 1, wherein: the vehicle speed sensor is operable to: sense a relative speed between the associated following vehicle and the associated roadway; and (see Switkes et al. [0075], and [0089]).
In regard to claim 5: Switkes et al. modified teaches the vehicle control system according to claim 1, wherein the logic of the platoon control unit is executable by the processor to: determine that the associated following vehicle is permitted to participate in the platoon based on the first braking quality data being within a predetermined operation zone (see Switkes et al. [0050], [0061], [0088]). 
In regard to claim 6: Switkes et al. modified teaches the vehicle control system according to claim 1, further comprising: a vehicle antilock braking system sensor (see Switkes et al. [0087]) operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see [0087]), the vehicle antilock braking system sensor being operable to: sense an activation of an ABS system of the associated following vehicle during the activation of the braking system; and generate ABS data representative of the sensed ABS activation (see [0087 ]). Although Switkes et al. does not explicitly recite the presence of an ABS sensor, sensing ABS activation, and generating ABS data, the recited presence of an ABS system and explicit combination with the ABS system anticipates the above related claim limitations, given that modern ABS systems possess these features and perform these steps. Alternatively it would have been obvious to a person of ordinary skill in the art to combine with an ABS system (as recited in Switkes et al.) with ABS sensors that sense activation of the ABS system, and collect ABS sensor data, in order to collect more complete information on braking performance, as these system were well known and generally understood in the art at the time.
In regard to claim 7: Switkes et al. modified teaches the vehicle control system according to claim 6, wherein the logic of the platoon control unit is executable by the processor to: generate the first braking quality data in accordance with a predetermined combination of the first and second vehicle response delays and the first and second vehicle braking sensitivities, and the ABS data (see Switkes et al. [0087], [0088], and [0058]; and Kim [0074] and [0076]).
In regard to claim 8: Switkes et al. modified teaches the vehicle control system according to claim 1, further comprising: a vehicle load sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see Switkes et al. [0061]), the vehicle load sensor being operable to: sense a weight of a load being carried by the associated following vehicle; and generate load data representative of the load being carried by the associated following vehicle (see [0061]); and a vehicle antilock braking system (ABS) sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see [ 0087]), the vehicle antilock braking system sensor being operable to: sense an activation of an ABS system of the associated following vehicle during the activation of the braking system; and generate ABS data representative of the sensed ABS activation (see [0087]). Although Switkes et al. does not explicitly recite the presence of an ABS sensor, sensing ABS activation, and generating ABS data, the recited presence of an ABS system and explicit combination with the ABS system anticipates the above related claim limitations, given that modern ABS systems possess these features and perform these steps. Alternatively it would have been obvious to a person of ordinary skill in the art at the time to combine with an ABS system (as recited in Switkes et al.) with ABS sensors that sense activation of the ABS system, and collect ABS sensor data, in order to collect more complete information on braking performance, as these system were well known and generally understood in the art at the time.
In regard to claim 9: Switkes et al. modified teaches the vehicle control system according to claim 8, wherein the logic of the platoon control unit is executable by the processor to: generate the first braking quality data in accordance with a predetermined combination of first and second vehicle response delays and first and second vehicle braking sensitivities, the load data, and the ABS data (see Switkes et al. [0061], [0058], [0087], [0088], and [0089]). 
In regard to claim 10: Switkes et al. modified teaches the vehicle control system according to claim 8, wherein: the vehicle speed sensor is operable to: generate plural relative speed data representative of the sensed speeds of the associated following vehicle (see Switkes et al. [0075], [0089]); the vehicle brake pressure sensor is operable to: sense activations of a braking system of the associated following vehicle (see [0049]); the timer is operable to: determine plural timer interval data representative of time differences between the activations of a braking system (see figure 10, [0010], and [0049]); the vehicle load sensor is operable to: sense weights of a plurality loads being carried by the associated following vehicle (see [0061], [0076]; and generate plural load data representative of the plurality of loads being carried by the associated following vehicle (see figure 10, [0010], [0049], and [0076]) the vehicle braking pressure sensor is operable to: sense pressures of the (see [0058] and [0049]) during plural activations of the braking system; and generate plural pressure data representative of the sensed braking pressures (see figure 10, [0010], [0058], and [0049]); the vehicle anti-lock braking system sensor is operable to: sense activations of an ABS system of the associated following vehicle (see [0049], and [0087]) during the plural activations of the braking system; and generate plural ABS data representative of the sensed ABS activations (see figure 10, [0010], [0049], and [0087]); and the logic of the platoon control unit is executable by the processor to generate the first braking quality data in accordance with a predetermined combination of the plural relative speed data, the plural timer interval data, the plural load data, the plural pressure data, and the plural ABS data (see figure 10, [0010], [0049], [0058], [0061], [0076], [0087], [0088], and [0089]). Although Switkes et al. does not explicitly recite "generate plural speed data", "determine plural timer interval data", "generate plural pressure data", and "generate plural ABS data", the recitation of "maintaining a constant following distance" (see [0058]), [0053]), "In the event of any system malfunction, including but not limited to component failures, software failures, mechanical damage, etc., the system may react in one of several safe ways" (see [0053]), and "the systems and methods of the present invention provide for ... 2) safety in the event of emergency maneuvers by the leading vehicle; 3) safety in the event of component failures in the system ... 7) control algorithms to ensure smooth, comfortable, precise maintenance of the following distance" (see [0010]) teach or at least suggest that the reference system takes a successive series of measurements over time analogous to the plural measurements of the present application. Alternatively it would have been obvious to a person of ordinary skill in the art at the time to take a successive series of performance data measurements in order to maintain safety and efficiency, as suggested by Switkes et al., such successive measurements being well known and generally understood in the art at the time.
	In regard to claim 11: Switkes et al. modified teaches the vehicle control system according to claim 10, further comprising: a communication transmitter operatively coupled with the platoon control unit (see Switkes et al. [0045], [0049], and [0088]), the communication transmitter being operable to: convert the first braking quality data into a first braking quality data signal; and transmit the first braking quality data signal from the associated following vehicle to the associated leading vehicle (see [0045], [0049], and [0088]) for use by the associated leading vehicle to make a platoon ordering control decision relative to the following vehicle (see
[0045], [0049], [0065], and [0088]).
In regard to claim 12: Switkes et al. modified teaches the vehicle control system according to claim 11, further comprising: a communication receiver operatively coupled with the platoon control unit (see Switkes et al. [0045], [0049], and [0088]), the communication receiver being operable to: receive a second braking quality data signal from the associated leading vehicle (see [0088]), the second braking quality data signal being representative of a dynamic braking capability of the associated leading vehicle (see [ 0088]); convert the second braking quality data into a second braking quality data signal; and communicate the second braking quality data signal to the platoon control unit (see [0088]) for processing by the logic for making a (see [0088]).
In regard to claim 13: Switkes et al modified teaches the vehicle control system according to claim 12, wherein the logic of the platoon control unit is executable by the processor to generate, in accordance with the second braking quality data signal, a following distance command signal representative of a following distance to be maintained by the associated following vehicle relative to the associated leading vehicle based on the dynamic braking capability of the associated following vehicle relative to the dynamic braking capability of the associated leading vehicle (see Switkes et al. [0088]).
Please note that statements of intended use or field of use are essentially method limitations or statements of intended or desired use. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.
See MPEP § 2114 which states: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647 
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions (In re Danly, 120 USPQ 528, 531.). Apparatus claims cover what a device is not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.). As set forth in MPEP § 2115, a 
Although claims 1-13 recite the intended use statement mentioned above, Examiner believes that prior art cited teaches the claimed limitation including the functional limitation.
	In regard to claim 14: Switkes et al. discloses a vehicle control method (see figures 10 and 19) comprising: providing a platoon control unit configured to be disposed in an associated following vehicle of a set of platooning vehicles comprising the associated following vehicle and an associated leading vehicle cooperatively travelling as a platoon along and associated roadway. (see figure 10, [ 0045]), the platoon control unit comprising: a processor (see figure 10, [0045]); a non-transient memory device operatively coupled with the processor; and logic stored in the nontransient memory and executable by the processor (see figure 10 and [0089]) to determine a dynamic braking capability of the associated following vehicle (see [0088]); using a vehicle speed sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see [0049]), the vehicle speed sensor being operable to: sense a speed of the associated following vehicle; sensing a speed of the associated following vehicle; and generating speed data representative of the sensed speed of the associated following vehicle (see [0049], [0089]); using a vehicle brake pressure sensor operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle, sensing brake activation pressure of a braking system of the associated following vehicle (see [0088]); using a timer operatively coupled with the platoon control unit and being configured to be disposed in the associated following vehicle (see Fig. 10 and [0088]): generate timer interval (see Fig. 10 and [0088]), executing the logic of the platoon control unit to: determine a first vehicle braking sensitivity during a first deceleration of the associated following vehicle based on: a first initial speed of the associated following vehicle at a first initiation time of the first deceleration determined based on the speed data generated by the vehicle speed sensor at the first initiation time of the first deceleration; a first brake activation pressure of the braking system of the associated following vehicle determined based on the brake pressure data generated by the vehicle brake pressure sensor during the first deceleration; a first termination speed of the associated following vehicle at a first termination time of the first deceleration determined based on the speed data generated by the vehicle speed sensor at the first termination time of the first deceleration; and a first deceleration time interval determined based on a first time difference between the first initiation time and the first termination time of the first deceleration based on first timer interval data generated by the timer representative of a time difference between the first initiation and termination times of the first deceleration (see Fig. 19 and [0088], [0089], [0090]); determine a second vehicle braking sensitivity during a second deceleration of the associated following vehicle based on: a second initial speed of the associated following vehicle at a second initiation time of the second deceleration determined based on the speed data generated by the vehicle speed sensor at the second initiation time of the second deceleration; a second brake activation pressure of the braking system of the associated following vehicle determined based on the brake pressure data generated by the vehicle brake pressure sensor during the second deceleration; a second termination speed of the associated following vehicle at a second (see Fig. 19 and [0088], [0089], [0090]); Switkes et al. does not disclose determine a first vehicle response delay during the first deceleration based on the first deceleration time interval, wherein the first vehicle response delay comprises a first amount of time during the first deceleration to activate the braking system of the associated following vehicle: determine a second vehicle response delay during the second deceleration based on the second deceleration time interval, wherein the second vehicle response delay comprises a second amount of time during the second deceleration to activate the braking system of the associated following vehicle: generate first braking quality data in accordance with a predetermined combination of the first and second vehicle stopping response delays and the first and second vehicle braking sensitivities, the first braking quality data being representative of the dynamic braking capability of the associated following vehicle; however Switkes et al. does disclose "A variety of measured data 2000 A-n, including vehicle speed... historical data, braking information... are provided to the central server or the onboard system" (see [0089]) and "Data from the vehicles can provide specific information on best practices for a variety of aspects of driving... ", Kim teaches determine a first vehicle response delay during the first deceleration based on the first deceleration time interval, wherein the first vehicle (see Fig. 3 and [0074]): determine a second vehicle response delay during the second deceleration based on the second deceleration time interval, wherein the second vehicle response delay comprises a second amount of time during the second deceleration to activate the braking system of the associated following vehicle (see Fig. 3 and [0076]): generate first braking quality data in accordance with a predetermined combination of the first and second vehicle stopping response delays and the first and second vehicle braking sensitivities the first braking quality data being representative of the dynamic braking capability of the associated following vehicle (see [0091]). It would have been obvious to one of ordinary skill in the art the time to combine the teachings of Kim to the disclosure of Switkes et al. as suggested by Switkes et al. using braking data, historical data, and other factors to determine linking availability, vehicle order, and desired gap, as well as other best practices, as Kim measures, stores, and analyses braking data to determine brake effectiveness over time, which would have been appropriate data providing specific information on best practices, such as mechanical consideration, and specifically brake condition as taught by Switkes et al. (see [0088], [0089], and [0090]); further, specific motivation for the combination can be found in Switkes et al. [0088]: "The ability to determine brake condition while underway is of significant value".
In regard to claim 15: Switkes et al. modified teaches the vehicle control method according to claim 14, further comprising: using a vehicle load sensor operatively coupled with the platoon control unit and configured to be disposed in the (see Switkes et al. [0061]): sensing a weight of a load being carried by the associated following vehicle (see Switkes et al. [0061]); and generating load data representative of the load being carried by the associated following vehicle (see Switkes et al. [0061]); using a vehicle antilock braking system (ABS) sensor operatively coupled with the platoon control unit and configured to be disposed in the associated following vehicle (see [0087]): sensing an activation of an ABS system of the associated following vehicle during the activation of the braking system (see [0087]); and generating ABS data representative of the sensed ABS activation
(see [0087]). Although Switkes et al. does not explicitly recite the presence of an ABS sensor, sensing ABS activation, and generating ABS data, the recited presence of an ABS system and explicit combination with the ABS system anticipates the above related claim limitations, given that modern ABS systems possess these features and perform these steps. Alternatively it would have been obvious to a person of ordinary skill in the art at the time to combine with an ABS system (as recited in Switkes et al.) with ABS sensors that sense activation of the ABS system, and collect ABS sensor data, in order to collect more complete information on braking performance, as these system were well known and generally understood in the art at the time.
In regard to claim 16: Switkes et al. modified teaches the vehicle control method according to claim 15, further comprising executing the logic of the platoon control unit by the processor to: generate the first braking quality data in accordance with a predetermined combination of the first and second vehicle response delays and the first and second vehicle braking sensitivities, the load data, and the ABS data (see
Switkes et al. [0061], [0058], [0087], [0088], [0089]; and Kim [0074],
In regard to claim 17: Switkes et al. modified teaches the vehicle control method according to claim 15, further comprising: operating the vehicle speed sensor to: generate plural relative speed data representative of sensed speeds of the associated following vehicle (see Switkes et al. figure 10, [0010], and [0049]); operating the vehicle brake pressure sensor to: sense brake pressure activations of a braking system of the associated following vehicle (see [0049]); operating the timer to: determine plural timer interval data representative of time differences between the activations of a braking system (see figure 10, [0010], and [0049]); operating the vehicle load sensor to: sense weights of a plurality of loads being carried by the associated following vehicle; and generate plural load data representative of the plurality of loads being carried by the associated following vehicle (see figure 10, [0010], and [0045]); operating the vehicle braking pressure sensor to: sense pressures of the braking system of the associated following vehicle (see [ 0058], and [0049]) during plural activations of the braking system; and generate plural pressure data representative of the sensed braking pressures (see figure 10, [0010], [0058], and[oo49]); operating the vehicle antilock braking system sensor to: sense activations of an ABS system of the associated following vehicle (see [0049] and [0087]) during the plural activations of the braking system; and generate plural ABS data representative of the sensed ABS activations (see figure 10, [0010], [0049], and [ 0087 ]); and executing the logic of the platoon control unit by the processor to generate the first braking quality data in accordance with a predetermined combination of the plural relative speed data, the plural timer interval data, the plural load data, the plural pressure data, and the plural ABS data (see figure 10, [0010], [0049], [0058], [0061], [0076], [0087], [0088], and [0089]). Although Switkes et al. does not explicitly recite "generate plural speed data", "determine plural timer interval data", "generate plural pressure data", and" generate plural ABS data", the recitation of "maintaining a constant following distance" (see [0058]), [0053]), "In the event of any system malfunction, including but not limited to component failures, software failures, mechanical damage, etc., the system may react in one of several safe ways" (see [0053]), and "the systems and methods of the present invention provide for ... 2) safety in the event of emergency maneuvers by the leading vehicle; 3) safety in the event of component failures in the system... 7) control algorithms to ensure smooth, comfortable, precise maintenance of the following distance" (see [0010]) teach or at least suggest that the reference system takes successive series of measurements over time analogous to the plural measurements of the present application. Alternatively it would have been obvious to a person of ordinary skill in the art at the time to take a successive series of performance data measurements in order to maintain safety and efficiency, as suggested by Switkes et al., such successive measurements being well known and generally understood in the art. 
In regard to claim 18: Switkes et al. modified teaches the vehicle control method according to claim 17, further comprising: operating a communication transmitter coupled with the platoon control unit to: convert the first braking quality data into a first braking quality data signal (see Switkes et al. [0045], [0049], and [0088]); and transmit the first braking quality data signal from the associated following vehicle to the associated leading vehicle (see [0045], [0049], and [0088]) for use by the associated leading vehicle to make a platoon ordering control decision relative to the following vehicle (see [0045], [0049], and [0088]). 
In regard to claim 19: Switkes et al. modified the vehicle control method according to claim 18, further comprising: operating a communication receiver coupled with the platoon control unit (see Switkes et al. [0045], [0049], and [0088]) to: receive a second braking quality data signal from the associated leading vehicle (see [0088]), the second braking quality data signal being representative of a dynamic braking capability of the associated leading vehicle (see [0088]); convert the second braking quality data into a second braking quality data signal; and communicate the second braking quality data signal to the platoon control (see [0088]) unit for processing by the logic for making a platoon ordering control decision of the associated following vehicle relative to the associated leading vehicle based on their respective dynamic braking capabilities (see [0088]).
In regard to claim 20: Switkes et al. modified teaches the vehicle control method according to claim 19, further comprising executing the logic of the platoon control unit by the processor to generate, in accordance with the second braking quality data signal, a following distance command signal representative of a following distance to be maintained by the associated following vehicle relative to the associated leading vehicle based on the dynamic braking capability of the associated following vehicle relative to the dynamic braking capability of the associated leading vehicle (see [0088]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669